              Case 2:19-cr-00129-RSM Document 59 Filed 08/26/21 Page 1 of 1




 1                                                CHIEF JUDGE RICARDO S. MARTINEZ
 2
 3
 4
                              UNITED STATES DISTRICT COURT
 5
                             WESTERN DISTRICT OF WASHINGTON
 6                                     AT SEATTLE

 7   UNITED STATES OF AMERICA,                   )   No. CR19-129-RSM
                                                 )
 8                   Plaintiff,                  )
                                                 )   ORDER GRANTING MOTION TO
 9             vs.                               )   SEAL SENTENCING
                                                 )   MEMORANDUM
10   TALIN LEE MORRIS,                           )
                                                 )
11                   Defendant.                  )
                                                 )
12                                               )
13          THIS MATTER has come before the undersigned on the motion to seal
14   Defendant’s Sentencing Memorandum and Exhibits. The Court has considered the
15   motion and records in this case and finds there are compelling reasons to file the
16   documents under seal.
17          IT IS ORDERED that Defendant’s Sentencing Memorandum and Exhibits be
18   filed under seal.
19          DONE this 26th day of August, 2021.
20
21                                             A
                                               RICARDO S. MARTINEZ
22                                             CHIEF UNITED STATES DISTRICT
                                               JUDGE
23
24   Presented by:

25   s/ Christopher Sanders
     Assistant Federal Public Defender
26
     Attorney for Talin Morris

                                                                FEDERAL PUBLIC DEFENDER
       ORDER TO SEAL SENTENCING                                    1601 Fifth Avenue, Suite 700
       MEMORANDUM - 1                                                Seattle, Washington 98101
       (Talin Morris, CR19-129-RSM)                                             (206) 553-1100
